Title: To Benjamin Franklin from John Paul Jones, 8 December 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
L’orient Decr. 8th. 1780
I am this day honored with your Dispatches of the 4. of which I will be particularly careful. I had the honor to Write you the 4. that M. Gourlade had informed me by Letter of your having confided three Large Packets of Publick dispatches to his care to remit to me; and I am very Sorry & Surprised that he has neither yet appeared here nor sent me these Dispatches.— The Wind has been Fair for these Nine Days past, but is now become Unfavorable.—
With perfect Esteem & Respect I am ever Your Excellencies Most Obliged and most humble Servant,
His Excellency B. Franklin &c.&c.
 
Notation: No. 42. Decr. 8— 1780 To Dr. Franklin—: Acknowledging the receipt of some dispatches &c
